COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


DOLLAR GENERAL CORPORATION #0879/
DOLLAR GENERAL CORPORATION
                                                                MEMORANDUM OPINION*
v.     Record No. 1172-04-4                                          PER CURIAM
                                                                  SEPTEMBER 14, 2004
TERESA HARTLEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard D. Lucas; Lucas Law Firm, PLC, on briefs), for appellant.

                 (Andrew S. Kasmer; Chasen & Boscolo, P.C., on brief), for
                 appellee.


       Dollar General Corporation #0879/Dollar General Corporation (employer) appeals a

decision of the Workers’ Compensation Commission denying its application seeking to terminate

Teresa Hartley’s (claimant) outstanding award of disability benefits. Employer contends the

commission erred in not applying the correct legal standard in holding that (1) claimant’s

termination was not for justified cause; and (2) her termination was not tantamount to an

unjustified refusal of selective employment. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Hartley v. Dollar General Corp. #0879, VWC File No.

214-35-68 (May 4, 2004). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.